Case 3:16-cv-30179-KAR Document 41-9 Filed 01/09/19 Page 1 of 2




                      EXHIBIT Q
    Case 3:16-cv-30179-KAR Document 41-9 Filed 01/09/19 Page 2 of 2
                                                                                                  EXHIBIT        Ib
                                                                                                !?oONtv(
                                                                                                 3 ---/-{   ~




 DEPARTMENT OF PUBLIC WORKS

 October 11, 2013

 The Department of Public Works pl.ans to fill the follov,ring positions:
                                                               JOB
   PERM.        ·TE:M:P.              TITLE                                   SALARY RANGE
                                                              CODE
                                                                               $30.00! hour &
      (40)        Intermittent     Snow Route Inspector        4616
                                                                            $45.00/hour Overtime

  Present openings for the Department ofPublic Works (Winter Operations). This position-is subject
  to transfer provision as stated in the C91lective Bargaining Contract The DPW is intending to hire 20
  primary and 20 back-up Snow Route Inspectors (40 ,total). Employees from City Departments other
. than DPW will be required to obtain approval from their supervisor allowing them to participate?S a
- Snow Route Inspector dtu1ng standard work days as we~ as overtime periods. Non~Bargaini.ng
  employees are eligIble to apply for the position. Pay rates for employees who make less than $30/hr
  on their full-time position Will be compensated at the rates listed above for both straight~time and
  overtime, 'While employees who make more than $301hr on their full time positio~ will be paid at
  their usual full-time rate for straight-time and $451 ill overtime.

 Duties as·listed but not limited. to thos~ as shown in Job Description 4616.

 Hours to conform 'With the operational work schedule to which assigned.
                            .                                      ,

 Two infol1rJ.?,tional meetings will be held in the break ropm at 70 Tapley St on October 25, 2012.
 The first me~ting will be ~ 7~. This-meeting i~ for current DPW employees. The second meeting
 will be at lOam for all non-:DPW employees. If you cannot attend these meetings and you have
 questions about these positions, please contact John Rooney at 787-6209.

 If you wish to be considered for the above position, notify the DPW Director in writing stating your
 interest for this position. Letter must be received before 4:00pm on the closing date at 70 Tapley
 Street.' Please indicate in your letter which City Department you are currently employed with.

  MUST HAVE A VALID DRIVERS LICENSE TO BE CONSIDERED
       .,
  LAST DATE FOR APPLYING: November 4,2012

   Ck4Y~CjO
  for Allan R Chwalek., Director                                                                      1~1l
                                                                                                     .........
                                                                                                      , ,. 'J
  Department of Public Works

  NOTE: This position will be paid oJ;lly on a "while assigned" basis. All vacation, sick
  leave, other leave, and other assignments will be paid at the Employee's permanent (or
